DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant’s Claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/611,373, filed on 01 June 2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lehtinen (US 6,518, 957) in view of Mizuhashi (US 2017/0262102) in view of Lehtinen (US 6,518, 957). All reference is to Mizuhashi unless indicated otherwise.

Regarding Claim 1, Lehtinen teaches a position detection device comprising:
a main body [fig. 2 @4] with a housing that encloses a stylus [fig. 4 @16] while the stylus is accommodated [stylus is accommodated when detector 40 indicates 16 is stored (col. 3 line 65 to col 4 line 5)] in an accommodation portion included in the housing [col. 3 line 65 to col 4 line 5, “FIG. 4 shows the functional elements of a second embodiment of the invention. A detector 40 is provided for activating the screen when the stylus 16 is removed from its fixed position on or in the device. In the embodiments shown in FIG. 2 and FIG. 4, the stylus is held within a channel in the housing 4 of the device”]; and
a detector having a rectangular cross-sectional area [fig. 4 @40 has a rectangular cross section in at least the z axis (perpendicular to the page)] and 
disposed adjacent to the accommodation portion [fig. 4 illustrates 40 disposed adjacent to 16] at a position at which a direction perpendicular to the rectangular cross-sectional area [y axis (vertical in plane of image) perpendicular to z axis] of the detector perpendicular to crosses [y axis crosses x axis] an axial direction [x axis (horizontal in plane of page)] of the stylus while the stylus is accommodated in the accommodation portion [the accommodation portion is construed as the position where detector 40 detects stylus 15 is stored, fig. 4 illustrates 40 adjacent to electronic pen, col. 4 lines 7-15, “The detector 40 may be of any suitable form e.g. mechanical, optical or electromechanical means. When the stylus is removed from the channel this is detected by the detector 40 and a signal is passed to the processor 14 … When the stylus is returned to its stored position, the detector 40 detects this”]
Lehtinen does not teach the detector is a planar coil and the stylus is an electronic pen
Mizuhashi teaches a detector [fig. 2B @L2, ¶0099,  teaches inducing a detection signal in L2] is a planar coil [fig. 2B illustrates L2 is a planar coil, ¶0089 teaches L2 represents one of a plurality of sensor plate-in coils, plat-in coils are equivalent to planar coils, in addition, fig. 1 illustrates the planar nature of sensor plate -in coil L2] and a stylus is an electronic pen [fig. 1 @PEN]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a planar coil to detect the position of an electronic pen, as taught by Mizuhashi, into the position detector device taught by Lehtinen, in order to use the pen position detection circuitry to determine the housed status of the pen.

Regarding Claim 5,  Lehtinen in view of Mizuhashi teaches the position detection device according to Claim 1, further comprising (all reference is to Mizuhashi unless indicated otherwise)
a first control circuit [fig. 2A @input to AP1] which, in operation, performs control [¶0097-¶0099] such that a supply process [fig. 2A and 2B; fig. 3A and 3B] in which a first signal [fig. 2A @IN] is supplied to the planar coil [fig. 2A @L2] and a reception process [fig. 2B] in which a second signal [fig. 2B @ɸ2] is received through the planar coil [fig. 2B @L2] by electromagnetic induction [¶0012] are performed alternately [¶0094; fig. 3A];
a first detection circuit [fig. 2B @output of AP2] which, in operation, detects a state regarding accommodation of the electronic pen in the accommodation portion [Lehtinen teaches detecting stylus whether stylus is housed or not-housed in accommodation portion, Mizuhashi teaches the stylus is an electronic pen] in accordance with a presence or an absence of the second signal [fig. 2B @ɸ2] received through the planar coil [fig. 3B teaches change in second signal ɸ2 which is used to determine pen presence or pen absence].

Regarding Claims 10 and 16, Lehtinen in view of Mizuhashi teaches the position detection device according to Claim 1 and the position detection method according to Claim 11, wherein 
a magnetic sheet [Mizuhashi: fig. 1 @Magnetic Sheet] or an electromagnetic shield  [alternate limitation not addressed] is disposed on one side of the planar coil [Mizuhashi: fig. 1 @Sensor Plate L2].

Regarding Claim 11, Lehtinen teaches a control method for a position detection sensor which is used for a position detection device, the control method comprising:
providing a main body [fig. 2 @4] with a housing that encloses a stylus [fig. 4 @16] while the stylus is accommodated [stylus is accommodated when detector 40 indicates 16 is stored (col. 3 line 65 to col 4 line 5)] in an accommodation portion included in the housing [col. 3 line 65 to col 4 line 5, “FIG. 4 shows the functional elements of a second embodiment of the invention. A detector 40 is provided for activating the screen when the stylus 16 is removed from its fixed position on or in the device. In the embodiments shown in FIG. 2 and FIG. 4, the stylus is held within a channel in the housing 4 of the device”]; and
providing a detector having a rectangular cross-sectional area [fig. 4 @40 has a rectangular cross section in at least the z axis (perpendicular to the page)] and 
disposed adjacent to the accommodation portion [fig. 4 illustrates 40 disposed adjacent to 16] at a position at which a direction perpendicular to the rectangular cross-sectional area [y axis (vertical in plane of image) perpendicular to z axis] of the detector perpendicular to crosses [y axis crosses x axis] an axial direction [x axis (horizontal in plane of page)] of the stylus while the stylus is accommodated in the accommodation portion [the accommodation position is construed as the position where detector 40 detects stylus 15 is stored, fig. 4 illustrates 40 adjacent to electronic pen, col. 4 lines 7-15, “The detector 40 may be of any suitable form e.g. mechanical, optical or electromechanical means. When the stylus is removed from the channel this is detected by the detector 40 and a signal is passed to the processor 14 … When the stylus is returned to its stored position, the detector 40 detects this”]
Lehtinen does not teach the detector is a planar coil and the stylus is an electronic pen
Mizuhashi teaches a detector [fig. 2B @L2, ¶0099,  teaches inducing a detection signal in L2] is a planar coil [fig. 2B illustrates L2 is a planar coil, ¶0089 teaches L2 represents one of a plurality of sensor plate-in coils, plat-in coils are equivalent to planar coils, in addition, fig. 1 illustrates the planar nature of sensor plate -in coil L2] and a stylus is an electronic pen [fig. 1 @PEN]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a planar coil and the necessary control and detection circuitry to detect the position of an electronic pen, as taught by Mizuhashi, into the position detector device taught by Lehtinen, in order to use the pen position detection circuitry to determine the housed status of the pen.

Regarding Claim 17,  Lehtinen in view of Mizuhashi teaches the position detection method according to Claim 11, further comprising:
performing a first control process that includes alternately [¶0094; fig. 3A] supplying [fig. 2A and 2B; fig. 3A and 3B] a first signal [fig. 2A @IN]  to the planar coil and receiving a second signal [fig. 2B @ɸ2] through the planar coil [fig. 2B @L2] by electromagnetic induction [¶0012]; and
detecting a state regarding accommodation of the electronic pen [¶0102 teaches state of pen as present or absent] in the accommodation portion [area on the fig. 1 @glass substrate bounded by the outline of fig. 1 or fig. 2A @L2] in accordance with a presence or an absence [fig. 3B teaches change in second signal ɸ2 which is used to determine pen presence or pen absence] of the second signal [fig. 2B @ɸ2] received through the planar coil [fig. 6B @Sensor Layer] extending substantially in parallel [fig. 6B illustrates sensor layer extends horizontally] to the axis of the electronic pen while the electronic pen is accommodated in the accommodation portion [Lehtinen teaches axis of stylus accommodated in the accommodation portion is horizontal and Mizuhashi teaches stylus is an electronic pen].

Regarding Claim 18, Lehtinen in view of Mizuhashi teaches the position detection method according to Claim 17, further comprising:
performing a second control process [¶0165; fig. 8 @SSL and SSR (in magnetic field touch detection mode)] that includes specifying a first loop coil which is to transmit a third signal [fig. 8 @TSVCOM] from among the plurality of first loop coils and the plurality of second loop coils [¶0160 teaches the claimed operation] and supplying the third signal to the specified first loop coil [¶0161 teaches supplying the magnetic drive signal to the selected drive coil], 
specifying a second loop coil which is to receive a fourth signal from among the plurality of first loop coils [¶0174 teaches selecting a coil to receive a sense signal; fig. 8 @ S(0) to S(p)] and the plurality of second loop coils, and 
receiving the fourth signal [fig. 8 @S] through the specified second loop coil [¶0174];
detecting the position [¶0155, “The touch control device 6 is provided with a detection circuit DET which receives sense signals S(0) to S(p); a processing circuit PRS which processes a detection signal DET-D sent from the detection circuit DET to extract a coordinate of a touched position”] indicated by the electronic pen on the position detection sensor based on the fourth signal [fig. 8 @ S(0) to S(p)] received through the specified second loop coil [¶0174]; and
controlling to not perform the second control process [¶0153 teaches not implementing magnetic field touch detection when fig. 8 @4 does not generate control signal fig. 8 @SC_EN] and the detecting of the position indicated by the electronic pen through the position detection sensor [magnetic field touch position disabled when SC_EN not generated].

Claims 2-4, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lehtinen in view of Mizuhashi and Tang (US 2013/0049480). All reference is to Lehtinen unless indicated otherwise.

Regarding Claims 2 and 12, Lehtinen in view of Mizuhashi teaches the position detection device according to Claim 1 and the position detection method according to Claim 11, wherein: 
the electronic pen [Mizuhashi: fig. 1 @PEN] has a position indication coil wound [Mizuhashi: fig. 2A @L1] in the axial direction [Mizuhashi: fig. 2A @L0] of the electronic pen,
the planar coil [Mizuhashi: fig. 1 @L2] extends substantially in parallel [Mizuhashi: fig. 1 for L2 illustrates horizontal extension] to the axial direction of the electronic pen while the electronic pen is accommodated in the accommodation portion [Lehtinen: fig. 4 teaches the axial direction when accommodated in the accommodation portion is horizontal], and
in operation, a first number of magnetic flux [Mizuhashi: construed as fig. 2A @ɸGL], from among magnetic fluxes generated by the planar coil [Mizuhashi: ¶0096 teaches ɸG], interlinking with the position indication coil [Mizuhashi: fig. 2A @L1] of the electronic pen,
a second number of magnetic flux [Mizuhashi: construed as fig. 2A @ɸGR], from among the magnetic fluxes [Mizuhashi: ¶0096 teaches ɸG], generated by the planar coil [Mizuhashi: fig. 2A @L1], interlinking with the position indication coil [Mizuhashi: fig. 2A @L1] of the electronic pen;
	Lehtinen in view of Mizuhashi does not teach the number of ɸGL fluxes interlinking in a first direction is not equal to a number of ɸGR fluxes interlinking in a second direction, the first direction being opposite the second direction
Tang teaches a number of ɸGL fluxes interlinking in a first direction [¶0036 and fig. 4 where L1 and L2 represent the sides of a planar coil; A is an interaction position of the electric pen relative to planar coil defined by L1 and L2; ɸGL is equivalent to the magnetic field generated by fig. 4 current I through wire L1; ɸGR is equivalent to the magnetic field generated by fig. 4 current I through wire L2] is not equal [¶0037 teaches ɸGL and ɸGR only partially annihilate each other and the magnetic field furthest from the wire creating it is weaker than the field generated closer to the interaction point of the two fields] to a number of ɸGR fluxes interlinking in a second direction, the first direction being opposite the second direction [¶0037 teaches the magnetic flux created by L1 and L2 with current I are opposite in direction] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the use of magnetic field theory to describe the characteristics of induced magnetic fields, as taught by Tang, into the device, taught by Lehtinen in view of Mizuhashi, in order to correctly describe the generation, characteristics of and interactions with coils in magnetic fields.

Regarding Claims 3 and 14, Lehtinen in view of Mizuhashi and Tang teaches the position detection device according to Claim 2 and the position detection method according to Claim 11, wherein 
when the planar coil [Mizuhashi: fig. 2A @L2 where Tang: fig. 5 @L1 and L2 represent coil conductors carrying current, ¶0045 teaches similar results regardless of the shape of the transmission coil] is disposed at a position [Tang: fig. 5 @A] at which only magnetic fluxes having same directions as each other, from among the generated magnetic fluxes [Tang: ¶0039, “Because observation point A is located between the two wires and the currents on the two wires are opposite, the direction of B1a and B2a are the same in direction according to the Fleming's right-hand rule; thus, B1a and B2a will be additive”], interlink with the position indication coil of the electronic pen [Mizuhashi: fig. 2A @L1 at the observation position taught by Tang in fig. 5], the position indication coil of the electronic pen [Mizuhashi: fig. 2A @L1 and Tang: fig. 5 @A] is positioned between conductors of the planar coil [Tang: fig. 5 @A, representing the electronic pen position indication coil, is between L1 and L2] and
the magnetic field density within the coil is stronger than the magnetic field outside the coil [Tang: ¶0043, “As seen in equations (6) and (7), the magnetic field density within the transmission coil (as in FIG. 5) is stronger than the magnetic field outside of transmission coil (as in FIG. 4)]”
Lehtinen in view of Mizuhashi and Tang does not teach positioning the planar coil so the generated magnetic field interacting with the indication coil of the electronic pen is maximized while the electronic pen is accommodated in the accommodation portion
Before the application was filed it would have been obvious to one of ordinary skill in the art to position the planar coil so when the electronic pen was accommodated in the accommodation portion the position indication coil of the electric pen interacted with the largest generated magnetic field in order for the position indication circuit to easily detect when the electronic pen is in the stowed position.

Regarding Claims 4 and 15, Lehtinen in view of Mizuhashi and Tang teaches the position detection device according to Claim 2 and the position detection method according to Claim 11, wherein 
when the planar coil [Mizuhashi: fig. 2A @L2 where Tang: fig. 5 @L1 and L2 represent coil conductors carrying current, ¶0045 teaches similar results regardless of the shape of the transmission coil] is disposed at a position at which the center axis direction of the planar coil [Tang: fig. 5 @O] passes through at least part of the position indication coil of the electronic pen [Tang: fig. 5 @A represents the position of (fig. 2A @L1] the generated magnetic field is a maximum [Tang: fig. 6 illustrates magnetic field density between two coil conductors] or 
another position at which the position indication coil of the electronic pen is displaced with respect to at least part of the planar coil [alternate limitation not addressed]
Lehtinen in view of Mizuhashi and Tang does not teach positioning the center axis of the planar coil so the generated magnetic field interacting with the indication coil of the electronic pen is maximized while the electronic pen is accommodated in the accommodation portion
Before the application was filed it would have been obvious to one of ordinary skill in the art to position the indication coil of the electric pen on the center axis of the planar coil when the electronic pen was accommodated in the accommodation portion so that the position indication coil interacted with the largest generated magnetic field  and the position indication circuit could more easily detect when the electronic pen is in the stowed position.

Claims 6-7, 9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lehtinen in view of Mizuhashi and Koyama (US 2008/0203824).  Reference is to Mizuhashi unless indicated otherwise.

Regarding Claims 6, 9, 19, and 20, Lehtinen in view of Mizuhashi teaches the position detection device according to Claim 5 and the position detection method according to Claim 11, further comprising:
a position detection sensor [¶0123; fig. 7] including 
a plurality of first loop coils [fig. 7 @ Cx(n) and Cx(n+1)] disposed in a first direction [x direction] and 
a plurality of second loop coils [fig. 7 @Cy(n) and CY(n+1)] disposed in a second direction [y direction] crossing the first direction [illustrated by fig. 7] and configured to detect a position indicated by the electronic pen [¶0376 teaches determining pen position based on the particular sensed coil Cx or Cy] in an operation region [¶0085 teaches external object detection in the display area] in which the position indicated by the electronic pen is detectable by the position detection sensor [the operation region is construed as the display active area; fig. 7 illustrates coils Cx and Cy formed from signal lines (SL} and drive electrodes (TL); fig. 9 illustrates arrangement of DL and TL in display active area 2; ¶0190, “When the description is given by exemplifying FIG. 9, the active area is an area surrounded by the sides 2-U, 2-D, 2-R and 2-L of the display panel 2. The area outside display panel 2 is a non-active or peripheral area],
a second control circuit [¶0165; fig. 8 @SSL and SSR (in magnetic field touch detection mode)] which, in operation, performs control to 
specify a first loop coil which is to transmit a third signal [fig. 8 @TSVCOM] from among the plurality of first loop coils and the plurality of second loop coils [¶0160 teaches claimed operation] and 
supply the third signal [¶0171 teaches TSVCOM] to the specified first loop coil [¶0161 teaches supplying the magnetic drive signal to the selected drive coil] and specify a second loop coil which is to receive a fourth signal [¶0174 teaches selecting a coil to receive a sense signal; fig. 8 @ S(0) to S(p)] from among the plurality of first loop coils and the plurality of second loop coils and 
receive the fourth signal [fig. 8 @S] through the specified second loop coil [¶0174];
a position detection control circuit [¶0152; fig. 8 @4] which, in operation, controls [¶0153, “… magnetic field enable signal SC_EN is an enable signal indicating implementation of the magnetic field touch detection”] at least the second control circuit [¶0165, fig. 8 @ SSL and SSR] to stop operating [the second control circuit (fig. 8 @SSR and SSL) operates (¶0160-¶0164) with SC_EN to conduct magnetic field touch detection; without SC_EN the second control circuit does not perform magnetic field touch detection; not providing SC_EN stops magnetic field touch detection and is equivalent to stopping the operation of the second control circuit], and
a second detection circuit [fig. 8 @DET] which, in operation, detects the position indicated by the electronic pen on the position detection sensor based on the fourth signal from the specified second loop coil [¶0176]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate loop coils, control circuitry and detection circuitry, taught by Mizuhashi into the position detector taught by Lehtinen, in order to incorporate electromagnetic position sensing if an electronic pen
Lehtinen in view of Mizuhashi does not teach the planar coil being disposed outside of the active display region
Koyama teaches a planar coil [¶0031, “Each of the spiral coils 211 to 21n is a planar coil”] being disposed outside [fig. 4 illustrates planar coils 21n located outside active display area 250] of the active display region [fig. 4 @250; active display area] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to position a planar coil in a non-display area, as taught by Koyama, into the device taught by Lehtinen in view of Mizuhashi in order to provide a planar coil dedicated to detecting the position of an electronic pen when the pen position is not associated with a displayed graphical user interface.

Regarding Claim 7, Lehtinen in view of Mizuhashi and Koyama teaches the position detection device according to Claim 6, wherein:
the first control circuit [fig. 2A @input to AP1] and the second control circuit [¶0165; fig. 8 @SSL or SSR] are configured as one control circuit [all magnetic touch drive coil selection and drive signal are provided by fig. 8 @SSL or SSR]; and
the first detection circuit [fig. 2A @output of AP2] and the second detection circuit [fig. 8 @DET] are configured as one detection circuit [fig. 8 @DET processes magnetic signals fig. 8 @S(0) – S(p)].

Allowable Subject Matter
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694